Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


A.	Claims 1-2, 6-7, 8-9, 13-14, 15-16, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pini (“Learn to See by Events: Color Frame Synthesis from Event and RGB Cameras”, arXiv 2019) in view of Murashita (US 2012/0140072)
As for claim 1, Pini teaches
 An object detection and classification system of an autonomous vehicle (AV), the object detection and classification system comprising:
one or more processors; and
a memory configured to store instructions that, when executed by the one or more processors, cause the one or more processors to:
obtain a first set of images associated with a scene, the first set of images being encoded using static-based camera sensor data; (Pini Fig 2 RGB frames, Fig 1 upper row)
obtain a second set of images associated with the scene, the second set of images including encoded information representing events occurring within a time window using event-based camera sensor data; (Fig 2 Event Frames, Fig 1 lower row; ch 3.1 Event Frames represent brightness changes, i.e. “events” across a period of time)
receive the first set of images and the second set of images as separate respective channel inputs; (Fig 2 the Generative and Recurrent modules receive the RGB frames and event frames as separate data)
process (i) frames of the first set of images including the static-based camera sensor data (Fig 2 RGB frames), and 
(ii) the encoded information included in the second set of images, received via the channel inputs, (Fig 2 Event frames)
to determine a location and type of one or more objects included in the scene (Fig 2 Output produces Synthesized frames, i.e. “processed frames”;  ch 5.2 “Metrics” par 1 analyzes the Synthesized frames; in particular, ch 5.2 “Semantic segmentation score” assigns a set of pixels a particular class (pixels also inherently include locations);  “Object detection score” determines details (i.e. “type”) and location of objects in the scene); and
Pini does not specifically teach, Murashita however teaches
provide the location and type of the one or more objects included in the scene to a control system of the AV to perform one or more autonomous navigation tasks (Murashita Fig 6, [0084])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Pini by including features of Murashita, as all pertain to the art of detecting objects in a street scene.  The motivation to do so would have been, Murashita utilizes detection of street scene objects to enable vehicle navigation; Pini teaches a more advanced system of object detection that would enhance accuracy of object detection in an automatically-navigated vehicle.

As for independent claims 8 and 15, please see discussion of analogous claim 1 above.

As for claims 2, 9, 16, the combination of Pini and Murashita teaches 
the encoded information included in the second set of images represent events occurring within the time window that is based upon consecutive frames of the received static-based camera sensor data (Pini Fig 1, the event frames represent the same scene captured at the same time as the RGB frames, thus, information captured by event frames represent information captured by RGB frames at the same time, and vice versa)

As for claims 6, 13, 20, the combination of Pini and Murashita teaches
 the scene is a static road scene that causes the received event-based camera sensor data to indicate no positive events and no negative events (Pini Fig 1, the scene at time t0 does not indicate any events in the event frame sequence; the captured events start at time t1), and
wherein the one or more processors are configured to determine the location and type of the one or more objects included in the static scene using the combination of the first set of images and the second set of images received via the channel inputs (see claim 1, RGB and Event frames, and Semantic Segmentation/Object Detection)

As for claims 7, 14, 21, the combination of Pini and Murashita teaches 
applying a kernel of m-by-m pixel dimensions centered on each respective pixel coordinate within the positive event image to encode the positive event image in accordance with a time surface encoding, with m being an integer value (Pini ch 3.1 par 1, eq 1, pixel xk, yk represents a 1x1 pixel dimension; a deltaT time window can represent a “positive event image” as discussed in claim 4); and
applying a kernel of m-by-m pixel dimensions centered on each respective pixel coordinate within the negative event image to encode the negative event image in accordance with a time surface encoding, with m being an integer value (analogously as above)

B.	Claims 3-5, 10-12, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pini and Murashita in further view of Schamp (US 20160034771)
As for claims 3, 10, 17, the combination of Pini and Murashita teaches 
wherein the second set of images includes a positive event image and a negative event image (Pini ch 3.1 par 1, positive or negative polarity of the measured change; see discussion of claim 4)
the combination of Pini and Murashita does not specifically teach, Schamp however teaches
the first set of images includes a cyan wavelength image, a magenta wavelength image, and a yellow wavelength image (Schamp [0243] teaches a Cyan/Yellow/Green/Magenta color camera), and
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Pini and Murashita to further include the teaching of Schamp, as all pertain to image analysis of live street scenes.  The motivation to do so would have been, to capture images with greater color contrast, in geographic locations where the colors such as cyan, yellow or magenta are more dominant than other colors, for example red or blue.

As for claims 4, 11, 18, the combination of Pini and Murashita teaches
encode the received event-based camera sensor data into 
(i) the positive event image using a number of a positive events occurring within the time window (Pini ch 3.1 par 2 discusses time interval deltaT; “the time window” of the claim can be several adjacent deltaT intervals; thus a deltaT interval where positive events are dominant (i.e. most pk = +1), produces an event frame (eq 2) which can be called “a positive event image”), and 
(ii) the negative event image using a number of a negative events occurring within the time window (likewise a deltaT interval where negative events are dominant (i.e. most pk = -1), produces an event frame which can be called “a negative event image”)

As for claims 5, 12, 19, the combination of Pini and Murashita teaches
assigning, to each pixel of the positive event image, an intensity gradient value that is based upon a number of aggregated positive events detected within the time window by each respective pixel of an event camera image as indicated by the event-based camera sensor data (Pini ch 3.1 par 2 eq 2, also see claim 4); and
assigning, to each pixel of the negative event image, an intensity gradient value that is based upon a number of aggregated negative events detected within the time window by each respective pixel of an event camera image as indicated by the event-based camera sensor data (Pini ch 3.1 par 2 eq 2, also see claim 4)


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ROZ whose telephone number is (571)270-3382.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park  can be reached on  (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK ROZ/
Primary Examiner, Art Unit 2669